285 Wis. 2d 624 (2005)
2005 WI 135
702 N.W.2d 834
IN the MATTER OF DISCIPLINARY PROCEEDINGS AGAINST James E. PANCRATZ, Attorney at Law:
OFFICE OF LAWYER REGULATION, Complainant,
v.
James E. PANCRATZ, Respondent.
No. 2005AP1469-D.
Supreme Court of Wisconsin.
Decided August 29, 2005.
The Court entered the following order on this date:
On June 2, 2005, the Office of Lawyer Regulation (OLR) filed a disciplinary complaint against Attorney James E. Pancratz asking this court to impose reciprocal discipline identical to that imposed on Attorney Pancratz by the Illinois Supreme Court. OLR and *625 Attorney Pancratz subsequently executed a stipulation pursuant to SCR 22.12 pursuant to which Attorney Pancratz would receive identical discipline to that imposed in the Illinois disciplinary proceeding, namely a three-month suspension of his license to practice law, imposed retroactively.
SCR 22.22(3) provides that this court shall impose the identical discipline or license suspension unless the procedure in the other jurisdiction was so lacking in notice or opportunity to be heard as to constitute a due process violation; there was such an infirmity of proof establishing the misconduct that this court should not accept as final the misconduct finding; or the misconduct justifies substantially different discipline here. Neither OLR nor Attorney Pancratz contend, nor does this court find, that any of these three exceptions exist.
Accordingly, we accept the stipulation.
IT IS ORDERED that the license of James E. Pancratz to practice law in the State of Wisconsin be suspended for three months, retroactively, effective October 18, 2004;
IT IS FURTHER ORDERED that Attorney Pancratz shall comply, if he has not already done so, with the requirements of SCR 22.26 pertaining to activities following suspension.